Name: Commission Regulation (EEC) No 3040/90 of 22 October 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 90 Official Journal of the European Communities No L 290/5 COMMISSION REGULATION (EEC) No 3040/90 of 22 October 1990 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1)(c) thereof, I Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 29 863 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p . 1 . 0 OJ No L 174, 7. 7 . 1990, p . 6 . (3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 290/6 Official Journal of the European Communities 23 . 10 . 90 ANNEX LOTA 1 . Operation No (l): 882/90 2. Programme : 1990 3. Recipient (9) : CICR, 17, avenue de la Paix, CH-1202 Geneva ; tel . 7 34 60 01 ; telex 22269 CICR-CH 4. Representative of the recipient (2) : Sub-DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Av. da IndependÃ ªncia 54, Restinga, Lobito, RepÃ ºblica Popular de Angola (tel. 2 24 48) 5. Place or country of destination : Angola 6. Product to be mobilized : Maize meal 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.8) 8 . Total quantity : 1 000 tonnes (1 923 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) Marking on the bags : in letters at least 5 cm high : the month and the year of manufacture and 'ACÃ Ã O N? 882/90 / AO  206 / SEMOLA DE MILHO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA / LOBITO' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ICRC warehouse in Lobito 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 to 30. 11 . 1990 18. Deadline for the supply : 24. 12. 1990 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 6. 11 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 11 . 1990 to 10 . 12. 1990 (c) deadline for the supply : 31 . 12. 1990 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 10 . 1990 fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29 . 9 . 1990, p. 21 ) 23 . 10 . 90 Official Journal of the European Communities No L 290/7 LOT B 1 . Operation Nop): 777/90 2. Programme : 1990 3 . Recipient (9) : CICR, 19, avenue de la Paix, CH 1202 Geneve ; tel : 734.60.01 ; Telex : 22269 CICR CH 4. Representative of the recipient (2) : ICRC Delegation, 35th Street, House No 50, P.O. Box 1831 , Khartoum Democratic Republic of Sudan 5. Place or country of destination : Sudan 6. Product to be mobilized : Maize 7. Characteristics and quality of the goods (3) ( 10) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.4) 8 . Total quantity : 1 000 tonnes 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags : in letters at least 5 cm high : 'ACTION No 777/90 / SD 36 / MAIZE / GIFT OF THE EUROPEAN COMMUNITY / PORT SUDAN' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ICRC warehouse in Port Sudan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 20 . 11 . 1990 18 . Deadline for the supply : 20. 12. 1990 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6. 11 . 1990 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 11 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . to 20. 12. 1990 (c) deadline for the supply : 31 . 12. 1990 22. Amount of the tendering security : ECU 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 30. 10 . 1990 fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29. 9 . 1990, p. 21 ) No L 290/8 Official Journal of the European Communities 23. 10. 90 LOT C 1 . Operation No ('): 884/90 2. Programme : 1990 3. Recipient (') : M. M. GaudÃ ©, UNHCR, CP 2500, CH-121 1 GenÃ ¨ve 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 415740 HCR CH 4. Representative of the recipient (2) : The representative UNHCR Branch Office m the Sudan  Cemetery Road Opposite SL no 1  Dium East Khartoum  P.O. Box 2560  Sudan tlx 22431 HCR SH 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) (l0) : see OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging and marking (4): see OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1C) Marking on the bags, in letters at least 5 cm high : 'ACTION No 884/90 / COMMON WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN THE SUDAN / FOR FREE DISTRIBUTION / PORT SUDAN' 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at . port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 11 . 1990 18 . Deadline for the supply : 20. 12. 1990 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13 . 11 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  20. 12. 1990 (c) deadline for the supply : 31 . 12. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (^ : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 30. 10 . 1990, fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29 . 9 . 1990, p. 21 ) 23 . 10. 90 Official Journal of the European Communities No L 290/9 LOT D 1 . Operation No (') : 850/90 2. Programme : 1990 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB OÃ ©gstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4 . 1987 5 . Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) (10) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 16 940 tonnes 9 . Number of lots : one 10. Packaging and marking (4) (J) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1.c) Marking on the bags in letters at least 5 cm high : 'ACTION No 850/90 / SUDAN / 900814 / PORT SUDAN' 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at port of shipment  fob stowed (8) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 11 .  10. 12. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6. 11 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 11 . 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1 .  20. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (&lt;  ) : refund applicable on 30. 10 . 1990, fixed by Commission Regulation (EEC) No 2807/90 (OJ No L 268, 29 . 9 . 1990, p. 21 ) No L 290/10 Official Journal of the European Communities 23 . 10 . 90 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 227, 7 . 9 . 1985. p. 4. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall supply to the beneficiary or its representative, on delivery, the following documents : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably : 1 either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (7) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (8) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (9) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (10) Radiation certificate legalized by a consulate of Sudan.